Citation Nr: 1103798	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-33 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel

INTRODUCTION

The appellant had service in the Mississippi State National Guard 
from July 1979 to September 1982.  This service included periods 
of active duty for training (ACDUTRA) from August 1979 to January 
1980 and from June 13 to June 30, 1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Jackson, 
Mississippi.

The appellant testified at an RO hearing in April 2008.  He also 
testified before the undersigned Veterans Law Judge at a hearing 
in September 2010.  Transcripts of the hearings are of record.

The Board notes that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those symptoms 
are diagnosed or labeled.  As such, based on the evidence of 
record, the Board has recharacterized the issue of entitlement to 
service connection for schizophrenia, as entitlement to service 
connection for an acquired psychiatric disorder to include 
schizophrenia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained. 

2.  A psychiatric disorder did not manifest during the ACDUTRA 
and the evidence of record does not indicate that the appellant's 
current psychiatric disorder is related to any event or injury 
during ACDUTRA.




CONCLUSION OF LAW

The appellant does not have an acquired psychiatric disability 
due to disease or injury which was incurred in or aggravated by 
ACDUTRA service, nor may any current psychiatric disability be 
presumed to have been incurred or aggravated therein.  38 
U.S.C.A. §§ 101(2), (24); 1110, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.6(a), 3.102, 3.159, 3.303, (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the appellant in July 2007, prior to the initial 
adjudication of the claim.  This letter fully addressed all 
notice elements and informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  The appellant was sent another letter in 
January 2010 which included specific notice of the evidence 
necessary to establish service connection based on ACDUTRA 
service.  The appellant's claim was readjudicated, and 
supplemental statements of the case (SSOC) were promulgated in 
June 2010, July 2010, and August 2010. Under these circumstances, 
the Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  These letters 
also provided the appellant with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary to 
establish an effective date as per Dingess.  Therefore, adequate 
notice was provided to the appellant prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist an appellant in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  After a 
careful review of the file, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The claims file consists of 
service records, private treatment records, Social Security 
Administration (SSA) records, and various witness statements.  
The RO exhausted all available resources to accurately account 
for any and all periods of qualifying duty, including ACDUTRA and 
INACDUTRA service.  The appellant also testified at a hearing 
before the Board.
 
The Board acknowledges that a VA medical examination was not 
provided in this case.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a appellant's claim for 
benefits, there are four factors for consideration: (1) whether 
there is competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease occurred 
in service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the appellant's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Given the absence of evidence of a diagnosis or chronic 
manifestations of a psychiatric disorder during verified ACDUTRA 
service; and no competent evidence of a nexus between the current 
disability and ACDUTRA service, a remand for a VA examination is 
simply not warranted.  The Board notes that the Federal Circuit, 
in a recent decision, upheld the determination that a VA medical 
examination is not required as a matter of course in virtually 
every veteran's disability case involving a nexus issue.  Waters 
v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) 

II. Reopened Claim

The RO denied entitlement to service connection for schizophrenia 
in a decision issued in August 1984.  That decision was not 
appealed and is final.  38 U.S.C.A. § 7105 (West 2002).  The 
appellant submitted an application to reopen his claim in July 
1999; however, the RO declined to reopen the claim on grounds 
that new and material evidence had not been received.  The 
appellant did not perfect an appeal this decision and it became 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104, 
20.302, 20.1103 (1999).  The Board, however, notes that the 
evidence received since this decision includes previously 
unconsidered service department records that are pertinent to the 
claim.  VA is therefore, required to reconsider the issue without 
requiring new and material evidence to reopen the claim.  38 
C.F.R. § 3.156(c) (2010).

Having reopened this claim on the basis of this new and material 
evidence, the next question is whether the Board is permitted to 
conduct a de novo review at this time.  In Bernard v. Brown, 4 
Vet. App. 384, 394 (1993), the Court held that, before the Board 
may address a question that has not been decided by the RO, it 
must determine whether the Veteran has been given adequate notice 
of the need to submit evidence or argument on that question, and 
an opportunity to address the question at a hearing and, if not, 
whether he is prejudiced thereby.

The Board finds the Veteran will not be prejudiced by immediately 
proceeding to adjudicate this claim on its underlying merits.  
This is because the VCAA letters sent in January 2007 and January 
2010, the rating decision he appealed, as well as the 
supplemental statements of the case (SSOC) issued in June 2010, 
July 2010, and August 2010, notified him of all applicable laws 
and regulations pertaining to this claim for service connection 
for an acquired psychiatric disability.  He also has been given 
the opportunity to present evidence and argument on the 
underlying issue of service connection, including the opportunity 
to testify at hearings, which were held in April 2008 and 
September 2010.  So, under these circumstances, he is well aware 
of the requirements for establishing his entitlement to service 
connection for the claimed condition and, thus, will not be 
prejudiced by the Board proceeding with the adjudication of his 
claim.

III. Service Connection

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131.  

The term 'veteran' is defined in 38 U.S.C.A. § 101(2) (West 2002) 
as 'a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.'  Active military, naval, or 
air service includes any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in line 
of duty, or any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died from 
injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21), (24); 38 C.F.R. § 3.6(a), (d) (2010).  ACDUTRA includes 
full-time duty performed for training purposes by members of the 
National Guard of any state. 38 U.S.C.A. §§ 101(22), 316, 502, 
503, 504, 505 (West 2002); 38 C.F.R. § 3.6(c)(3) (2010).  

Regulations addressing presumptive service connection do not 
apply to claimants with respect to periods of ACDUTRA or 
INACDUTRA, since those presumptions only apply to "veterans."  
The definition of "veteran" in these circumstances is such that 
it excludes such service unless, without benefit of the 
presumptions, it is established the individual was disabled from 
disease or injury incurred or aggravated during ACDUTRA or from 
injury incurred or aggravated during INACDUTRA, (other than for a 
myocardial infarction, cardiac arrest or a cerebrovascular 
accident occurring during INACDUTRA).  Thus, service connection 
may be granted for disability resulting from disease or injury 
incurred or aggravated while performing ACDUTRA, or from an 
injury incurred or aggravated while performing INACDUTRA.  In the 
absence of such evidence, a period of ACDUTRA would not qualify 
as 'active military, naval, or air service,' and the appellant 
would not qualify as a 'veteran' by virtue of the active duty for 
training alone.  38 U.S.C. § 101(2), (24); see Acciola v. Peake, 
20 Vet. App. 320, 324 (2008); see also Smith v. Shinseki, 24 Vet. 
App. 40 (2010).

The appellant seeks service connection for an acquired 
psychiatric disorder, which he alleges manifested during service 
in the Army National Guard.  In the alternative he contends that 
his psychiatric disorder was incurred as a result of head trauma 
during such service.

Service treatment records reflect that a psychiatric disorder was 
not identified on the appellant's July 1979 enlistment 
examination.  A December 1979 separation examination was also 
negative for a psychiatric disorder, and does not indicate prior 
head trauma.  Service treatment records also include private 
medical records from Community Counseling Services.  A Report of 
Services from that facility indicates the appellant was treated 
for schizophrenia, paranoid from September 1981 to April 1984.  
Another service record shows the appellant was found to 
physically disqualified for further retention in the Active 
Reserves and/or for entry on active duty, and as a result was 
transferred to the Retired Reserves.

Information received from the Mississippi State Adjutant Generals 
Office includes a Mississippi State Army National Guard record 
which shows the appellant had active duty/active duty for 
training from August 15, 1979 to January 30, 1980 and from June 
13, 1980 to June 28, 1980.  This personnel record reflects that 
the appellant did not have any periods of INACDUTRA.  The 
appellant's DD-214 shows federal active duty for training (ADT) 
only for the period from August 1979 to June 1980.  Information 
received from the National Personnel Records Center (NPRC) also 
indicates that the appellant's only period of 'active duty' was 
from August 1979 to June 1980.  

Additional evidence in the claims file shows an initial diagnosis 
and treatment for schizophrenia, paranoid type in July 1981.  
Specifically, records from the East Mississippi Hospital reflect 
that the appellant was admitted upon certificate of two 
physicians from Winston County in July 1981.  It was noted that 
the appellant had been having habitual and auditory 
hallucinations for about a month or two, related to his brother's 
death (records from the Community Counseling Services note that 
the appellant's brother died sometime in April 1981).  The 
appellant was diagnosed with schizophrenia, paranoid type.  He 
was discharged from this facility in August 1981.  The appellant 
was readmitted to East Mississippi Hospital in May 1982 for 
treatment of schizophrenia.  The claims file contains numerous 
medical records from these and other private treatment 
facilities, which reflect additional treatment for schizophrenia 
from 1982 to the present.  SSA records show the appellant is 
currently disabled due to a primary diagnosis of schizophrenia, 
paranoid type.

The appellant has submitted various lay statements in support of 
his claim.  In a statement received in October 1998, L. H. wrote 
that the appellant was sick 2 weeks prior to training at Camp 
Shelby.  At Camp Shelby, the appellant presented for roll call in 
another Guard member's uniform and as a result was 'roughed up' 
and kicked in the stomach.  L. H. noted that after the incident 
the appellant was taken home.  His parents took him to the 
Mississippi Hospital the following day.

In statements received in August 2007, L. H. and B. S. recalled 
that the appellant became sick during service, but they stated 
that they did not know what was wrong with him.  Another 
individual, D. H., wrote that between 1980 and 1981, the 
appellant was 'having conditions that would need medical 
attention.'  D. H. stated that he did not know what the 
conditions were.  Another individual, T. K. wrote that the 
appellant was kicked in the head and hit by another National 
Guard member in 1982.  He stated that after this incident the 
appellant was taken to the orderly room, where he rocked back and 
forth stating that 'he would kill someone.'  

The appellant submitted a letter in support of his claim that was 
typed on letterhead from Community Counseling Services and dated 
in February 2010.  This letter indicated that the document was 
being written on behalf of the appellant.  In brief, the letter 
indicated that the appellant did not report a history of mental 
illness or nerve problems prior to his enlistment in the 
reserves.  The letter also indicated that the strenuous training 
seems to have caused him to display some of his symptoms.  The 
indicated further noted that the witness statements provided by 
the appellant corroborated that he had been kicked or punched in 
the head during a confrontation and that he seemed to act 
strangely afterwards.  The letter also noted that the stress from 
the rifle range, live firing, and grenade training seems to have 
'triggered' something in the appellant and to this day he 
constantly relives part of this training and must be hospitalized 
when these episodes become too overpowering.  This letter is 
signed only by the appellant and contains no signature or mention 
of any reviewing medical professional.

At the appellant's September 2010 hearing, he testified that he 
was kicked in the head by another Guard member sometime between 
1981 and 1983, but he could not specifically recall when this 
event occurred.  He did recall that after he was brought home, 
his mother took him to the East Mississippi State Hospital, which 
he described as a mental institution.  The appellant also 
testified that he was on active duty for training when he was 
kicked in the head.  He stated that after he was released from 
the hospital, he received notification from the Army to not 
return for drill.

The Board acknowledges that the record clearly establishes a 
current psychiatric disability, namely schizophrenia, paranoid 
type.  However after a careful review of the evidence, the Board 
finds that service connection is not warranted because there is 
no evidence that a psychiatric disorder manifested during a 
period of qualifying service (i.e. ACDUTRA); or that the 
appellant suffered from a head injury during ACDUTRA which is 
casually linked to a current psychiatric disorder.  

The Board finds that the Veteran had two periods of ACDUTRA from 
August 15, 1979 to January 30, 1980 and from June 13 to June 30, 
1980, which are the only verified periods of ACDUTRA.  He has no 
periods of INACDUTRA.  In this respect, the Board notes that the 
appellant's DD-214, and information received from NPRC confirm 
these dates as the appellant's only dates of Federal ACDUTRA 
service.  The RO has exhausted all available resources to 
accurately account for any and all periods of qualifying duty, 
including ACDUTRA and INACDUTRA service.  The Board is left to 
conclude that the periods of service from August 15, 1979 to 
January 30, 1980 and from June 13, 1980 to June 30, 1980 are the 
appellant's only verified periods of ACDUTRA.  The appellant has 
not provided evidence to the contrary.  

With respect to his only verified ACDUTRA with the Mississippi 
State Army National Guard, he is not a "veteran" unless or until 
it is shown that he was disabled from a disease or injury 
incurred or aggravated in line of duty during this period of 
ACDUTRA.  If he was so disabled, then his ACDUTRA service will be 
then considered "active military service" and he will be 
considered a "veteran" for that period of service.  See 38 
U.S.C.A. §§ 101(2), (24) (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(a) 
(2010); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  

The probative evidence in this case demonstrates that a 
psychiatric disorder was not incurred or aggravated during a 
period of ACDUTRA.  Service treatment records show no treatment 
or diagnosis of a psychiatric disorder during ACDUTRA.  There 
also is no evidence indicating that the appellant suffered head 
trauma due to a fight or any other event during ACDUTRA.  The 
probative evidence of record establishes that a psychiatric 
disorder was initially diagnosed in July 1981, more than a year 
after ACDUTRA.  The evidence also reflects that the appellant's 
symptoms of auditory and habitual hallucinations first began 
after the death of his brother in April 1981.  

The Board acknowledges that the appellant has proffered witness 
statements to corroborate his testimony that he exhibited strange 
behavior during service.  These individuals are competent to give 
evidence about what they witnessed.  See Charles v. Principi, 16 
Vet. App. 370, 374 (2002) (finding Veteran competent to testify 
to symptomatology capable of lay observation).  The Board notes, 
however, that the while L. H. and B.S. recall the appellant 
exhibited strange behavior, they did not provide dates or a date 
range of when they observed such behavior.  The statement from D. 
H., that the appellant had a 'medical condition requiring medical 
attention' is considerably vague and does not persuade the Board 
to conclude that the appellant exhibited signs or symptoms of a 
psychiatric disorder during ACDUTRA- much less trigger VA's duty 
to obtain a medical examination and opinion in that regard.  To 
the extent that any of these witnesses attempt to provide medical 
nexus opinions, this is not a matter for which they are competent 
to offer opinions.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The statement from T. K. corroborates that the appellant was 
kicked in the head sometime in 1982, and afterwards was observed 
rocking back and forth stating he would kill someone.  While the 
Board finds T. K.'s statement to be credible, this account 
establishes a head injury and odd behavior well after the 
appellant's period of ACDUTRA- and well after he had already been 
diagnosed with paranoid schizophrenia the year prior.  In light 
of the admission/discharge records from the East Mississippi 
State Hospital, it appears that this incident must have occurred 
in April or May 1982.  Even if the Board were to grant the 
appellant the benefit of the doubt that he sustained a head 
injury in 1982, he would have to have been on some form of 
qualifying duty at the time; and there also would have to be 
competent medical evidence linking his current disorder to that 
injury.  38 U.S.C.A. § 101.  

In this case, it is not shown that the appellant was on active 
duty, was traveling to or from any duty, and/or was approved for 
ACDUTRA or INACDUTRA service at the time of the claimed injury in 
1982.  To the extent that the appellant has testified this injury 
occurred during a period of ACDUTRA, the Board notes that only 
service department records can establish if and when a person was 
serving on active duty, active duty for training, or inactive 
duty training.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  
Service department records are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 
3.203, limiting the type of evidence accepted to verify service 
dates.

There also is no medical evidence in the record that establishes 
a causal nexus between a current acquired psychiatric disorder 
and any incidence of ACDUTRA service.  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  See Grottveit v. Brown, 
5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or opinions.  
See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence can 
be sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In this case, the only evidence that suggests that the 
appellant's current psychiatric disability is related to ACDUTRA 
service is his own testimony.  The Board finds that schizophrenia 
is not a 'condition' which a lay person is competent to identify 
or determine the etiology of.  Likewise, the etiology of 
schizophrenia is not within a layman's purview to diagnose or 
render a medical opinion regarding etiology.  No factual 
foundation has been made to establish that the appellant is 
qualified through education, training, or experience to offer a 
medical diagnosis or establish etiology of the claimed condition.  
Hence, his statements regarding the etiology of his current 
psychiatric disorder does not constitute competent evidence.  To 
the extent that the February 2010 letter also suggests a nexus 
between an in-service head injury and live fire training 
exercises, the Board finds it is neither competent nor probative.  
While the author indicated that it had been written on the 
appellant's behalf, it was signed only by the appellant, and 
there is no indication that a medical professional reviewed the 
document.  For the reasons just expressed, the appellant's 
contentions regarding a nexus are not probative.

In sum, there is no evidence to indicate that a psychiatric 
disorder was incurred during a period of ACDUTRA.  Therefore, the 
preponderance of the evidence is against the appellant's claim 
and service connection is denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for an acquired psychiatric disorder, to 
include schizophrenia is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


